Citation Nr: 0206353	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for prostatitis.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to April 
1997.

This appeal arose from a June 1997 rating of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(RO) which granted the veteran's claim of entitlement to 
service connection for prostatitis and assigned a 
noncompensable rating.

This claim was previously before the Board in May 1998 and 
November 1999; on both occasions the case was remanded for 
additional evidentiary development.  Although the RO 
attempted to comply with the Board's remand instructions, the 
development requested was not fully completed, as will be 
further explained herein.


FINDINGS OF FACT

1.  The veteran failed on multiple occasions, without good 
cause, to report for or to undergo VA examinations which were 
scheduled to evaluate the severity of his service-connected 
prostatitis and which were necessary to establish the degree 
of the current disability.

2.  By letter dated in January 1999, the RO requested that 
the veteran provide information concerning medical treatment 
of his prostatitis.  The veteran did not respond to that 
letter.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for or undergo 
scheduled VA examinations, the veteran abandoned his claim.  
38 C.F.R. § 3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected prostatitis.  

In the interest of clarity, the pertinent law and VA 
regulations will be discussed.  The factual background of 
this case will be reviewed.  Finally, the Board will analyze 
the case and render a decision.

Pertinent Law and Regulations

The VCAA

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [to be codified at 
38 U.S.C. § 5100 et seq.].

In general, the VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  


(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C. § 5103 (West Supp. 2001).

By virtue of the June 1997 rating decision, the January 1998 
statement of the case (SOC), and the March 1998, April 1999, 
August 1999, and January 2002 supplemental statements of the 
case (SSOCs), issued during the pendency of the appeal, the 
veteran has been given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
increased rating claim.  In addition, the May 1998 and 
November 1999 Board remands contain specific and detailed 
information on the evidence considered critical by the Board.  
The Board finds that VA has satisfied its duty to advise the 
veteran of the type of information and evidence needed to 
substantiate his claim.

(ii.)  Duty to assist

VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A.  

The record reflects that the veteran was provided with a VA 
examination in March 1998.  As will be discussed in greater 
detail below, the veteran has failed without good cause to 
report for physical examinations which were deemed to be 
necessary to determine the severity of his service-connected 
disability.  

The VCAA obligates VA to assist a claimant in obtaining 
available evidence and clarifying medical information.  
However, if a claimant wishes assistance, he cannot passively 
wait for it in circumstances where he should have information 
that is essential in obtaining the putative evidence.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 
1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60 
(1993).

In this case, as discussed in detail below, various efforts 
made by the Board, in its May 1998 and November 1999 remands, 
and the RO to notify and assist the veteran in the 
development of the evidence have been thwarted because he has 
not cooperated with attempts to obtain a medical examination, 
and has not kept VA abreast of his present whereabouts.  
Under such circumstances, attempts at additional development 
would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Abandoned claims

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2001).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2001).

The provisions of 38 C.F.R. § 3.1(q) (2001) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Factual background

The RO received the veteran's claim of entitlement to service 
connection for prostatitis in April 1997.  In an April 1997 
letter acknowledging receipt of the claim, the RO informed 
the veteran of the need to keep VA informed of address 
changes.  

In a June 1997 rating decision, the RO granted service 
connection for prostatitis and assigned a noncompensable 
rating, effective from April 15, 1997, the day after he left 
military service.  The veteran disagreed with the June 1997 
rating decision and initiated this appeal.  The veteran 
perfected his appeal by submitting a timely substantive 
appeal (VA Form 9) in January 1998.  

The report of a March 1998 VA examination shows complaints of 
periurethral pain, urethral discharge, and post void 
dribbling and voiding frequency, stated as 1-2 times per 
night, as well as incomplete voiding.  The examiner's 
conclusion was possible chronic prostatitis with complaints 
of postvoid dribbling and frequency.  Diagnostic testing was 
recommended to evaluate flow rate and postvoid residual and 
dribbling.  The record reflects that an examination scheduled 
for March 13, 1998 was canceled by the veteran on March 10, 
1998.  According to the veteran, he had a new job and 
couldn't take time off.   

In May 1998, the Board remanded this case for additional 
development.  The RO was instructed to contact the veteran to 
obtain identifying information regarding treatment for his 
prostatitis and to schedule him for an examination.

In January 1999, the RO sent the veteran a request for the 
names and locations of health care providers who had treated 
the veteran for his prostate disorder since service.  No 
response was received.  A notation in the record shows that 
the RO attempted call phone numbers listed on the March 1998 
examination report, but did not reach the veteran.  

The veteran appeared for a May 20, 1998 appointment, but did 
not complete the testing and asked to reschedule.  He also 
canceled a July 13, 1998 appointment.
A February 1999 notation shows that the veteran canceled a 
February 1, 1999 appointment, rescheduled for February 22, 
1999, came in for that appointment, but did not stay to see 
the doctor.  

In August 1999, the RO continued the veteran's noncompensable 
rating and noted the veteran's failure to appear for an 
examination.  The RO attempted to contact the veteran by 
letter; an August 1999 notation shows that the letter was 
returned as undeliverable.  The RO called all numbers of 
record and tried directory assistance, but could not reach 
the veteran.  

In November 1999, the Board again remanded the case.  The 
Board instructed the RO to place any documentation concerning 
a possible withdrawal of the veteran's claim in the claims 
folder.  If no such withdrawal was of record, the RO was to 
ask the veteran whether he intended to withdraw his appeal.  
If not, the RO was to schedule an examination and inform the 
veteran of the consequences for not appearing.

In March 2000, the RO asked the veteran whether he intended 
to withdraw, and notified him of a rescheduled examination.  
No response was received.  A notation shows that the veteran 
did not appear for an April 2000 examination scheduled for 
him.

The RO issued an SSOC in January 2002, continuing the 
noncompensable rating.  A February 2002 notation shows that 
the SSOC was returned as nondeliverable.  The RO again 
attempted to call all phone numbers of record and could not 
reach the veteran.  

Analysis

Given the above factual background, and for reasons which 
will be explained in detail below, the Board finds that the 
veteran has abandoned his claim within the meaning of 38 
C.F.R. § 3.158 (2001).

It is now well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  A claimant failing to 
report for a scheduled examination must show good cause for 
so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

The record in this case reveals that the veteran has been 
scheduled for a VA examination on numerous occasions, in 
order to develop his claim.  He has consistently either 
canceled his appointments, failed to report for them or has 
reported, only to leave before he was examined.  He has not 
provided any good cause for his actions.  The fact that the 
veteran appeared for several appointments, or called to 
cancel them, indicates that he knew about them beforehand.    

The veteran has also failed to respond to a request for 
information sent to him in response to the May 1998 Board 
remand and has otherwise made himself unavailable to VA.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 Vet. App. at 
193.  
It appears that the RO made exhaustive efforts to locate the 
veteran, calling his work and home telephone numbers and 
sending correspondence to previous addresses when attempts to 
send to the current address failed.  There is no 
correspondence or report of contact from the veteran of 
record, which would explain the lack of response to requests, 
or his repeated cancellations.  The veteran has therefore 
plainly ignored VA's advisements as to the conduct of the 
medical examinations and has not advised VA of his 
whereabouts.  See Hyson, 5 Vet. App. at 265, in which the 
United States Court of Appeals for Veterans Claims (the 
Court) stated: "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2001)], or "good cause" [see 38 C.F.R. § 3.655] for failing 
to report for the scheduled examinations.  In this case, 
there is no evidence on file demonstrating that the veteran 
had any "adequate reason" or "good cause" for failing to 
report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is therefore presumed that 
timely notice of all scheduled VA examinations was sent to 
the veteran at his most recent address of record.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's service-
connected disability.  The evidence of record in no way 
serves as a substitute for the veteran's attendance at a VA 
examination.  In fact, the examining physician in march 1998 
specifically indicated that additional medical testing was 
required.  See 38 C.F.R. § 3.326(a) (2001).  The veteran, 
moreover, has furnished no other medical evidence which would 
serve as a viable substitute for the scheduled examination.  
See 38 C.F.R. § 3.326(b) (2001).

The facts in this case are clear.  The veteran either 
canceled or failed to report for scheduled VA examinations on 
multiple occasions, even in light of a specific request from 
the Board.  No good cause has been demonstrated for his 
repeated refusal to appear or to be examined.  He also failed 
to respond to the RO's letter requesting information 
concerning medical treatment.  His claim is therefore 
considered to be abandoned.  See 38 C.F.R. § 3.158 (2001).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, in light of the Board's remand the veteran 
was plainly on notice of the necessity of submitting to 
further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be dismissed.

In summary, because the veteran has repeatedly failed, 
without good cause, to report for scheduled VA examinations 
and to otherwise cooperate with VA, the claim is deemed 
abandoned and is therefore dismissed.


Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the January 2002 SSOC, although the RO emphasized the fact 
that the veteran failed to report for a VA examination, it 
denied the veteran's claim on the merits rather than as being 
abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the Board's May 1998 and November 1999 
remands, was fully apprised of the consequences of his 
failure to report for scheduled VA examinations.  He failed 
to so report and his claim is deemed to be abandoned.  





CONTINUED ON NEXT PAGE


ORDER

The claim of entitlement to an increased disability rating 
for prostatitis is deemed to be abandoned and is dismissed.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

